1    Troy A. Wallin, Esq. (No. 7202)
     WALLIN HESTER, PLC
2
     10781 West Twain Avenue
3    Las Vegas, Nevada 89135
     Telephone: 702-852-3100
4    Facsimile: 702-933-8686
     Attorneys for Defendant Phytage Labs, LLC
5
                             IN THE UNITED STATES DISTRICT COURT
6

7                                  FOR THE DISTRICT OF NEVADA

8    TURTLE PEAK, LLC, a Nevada limited                Case No.: 2:19-cv-01476-GMN-NJK
     liability company,
9                                                           ORDER REQUEST AND ORDER
                                                       STIPULATION,
            Plaintiff,                                 EXTENDING TIME TO ANSWER OR
10
                                                       OTHERWISE RESPOND TO
11   vs.                                               PLAINTIFF’S COMPLAINT

12   PHYTAGE LABS, LLC, a Florida limited
                                                       (First Request)
     liability company; GEORGE RIVERA, an
13   individual; DOES I to X, inclusive; and
     ROES I to X, inclusive,
14

15          Defendants.

16          Defendant PHYTAGE LABS, LLC, a Florida limited liability company (“Defendant”), by
17   and through its undersigned counsel, and TURTLE PEAK, LLC, a Nevada limited liability
18
     company (“Plaintiff”), by and through its undersigned counsel, hereby respectfully submit this
19
     Stipulation, Request and Order Extending Time to Answer or Otherwise Respond to Plaintiffs’
20
     Complaint (this “Stipulation”). This Stipulation is made in accordance with LR 6-1, LR 6-2 and
21

22   LR 7-1 of the Local Rules of this Court. This is the first request for an extension of time to file an

23   answer or otherwise respond to Plaintiff’s Complaint.

24          Defendant was served with Plaintiffs’ Complaint on August 9, 2019, and Defendant filed
25
     its Petition for Removal on August 23, 2019. The instant extension is requested as Defendant’s
26
     Counsel requires additional time to prepare a responsive pleading to the Plaintiffs’ Complaint.
27
            Upon agreement by and between all the parties hereto as set forth herein, the undersigned
28

                                                   Page 1 of 3
1    respectfully request that this Court grant an extension of time, up to and including September 23,

2    2019, for Defendant to file an answer or otherwise respond to Plaintiffs’ Complaint. By entering
3
     into this Stipulation, none of the parties waive any rights they have under statute, law or rule with
4
     respect to Plaintiffs’ Complaint.
5
            DATED this 3rd day of September, 2019.
6
            WALLIN HESTER, PLC                                     WILEY PETERSEN
7

8

9           /s/ Troy A. Wallin                                     /s/ Jason M. Wiley
            By: Troy A. Wallin, Esq.                               By: Jason M. Wiley, Esq.
10          Nevada Bar No. 7202                                    Nevada Bar No. 9274
11
            10781 W. Twain Ave.                                    Ryan S. Peterson, Esq. (10715)
            Las Vegas, NV 89135                                    1050 Indigo Drive
12          Attorneys for Defendant                                Suite 130
            Phytage Labs, LLC                                      Las Vegas, NV 89145
13                                                                 Attorneys for Plaintiff
                                                                   Turtle Peak, LLC
14

15

16

17                                                  ORDER
18
                                                    IT IS SO ORDERED
19

20                                                  ______________________________
                                                    _____________________________________
                                                    UNITEDSTATES
                                                    UNITED  STATES   DISTRICT JUDGE
                                                                   MAGISTRATE  JUDGE
21
                                                            September 3, 2019
                                                    DATED: __________________________
22

23

24

25

26

27

28

                                                   Page 2 of 3
